DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara et al. (US Patent 6,354,015).
For claims 1:  Ogasawara et al. teaches a dryer system (see Figs. 1-3) comprising: a dryer 10 to dry web media P in a drying zone (see Figs. 1 and 2, region below dryer 14 downstream of printing head 12) between a printing zone (see Fig. 2, region below print head 12) and a media output holder (see Fig. 2, anything including and downstream of the roller pair past roller 26 seen in Fig. 2); a plurality of passive rollers 26, 26, 26 in a media path of the drying zone (see Figs. 1 and 2), the plurality of passive rollers spaced apart in the media advance direction (see Figs. 1 and 2, the rollers are spaced apart) a distance corresponding to a deformation threshold based on expected pressure from the dryer on the web media (see Fig. 2, the distance as recited is dependent on a myriad of factors, including operation of the dryer, and the type of substrate, however, the roller 26, 26, 26 spacing appears to accommodate a deformation of the media P); and a tension system to maintain an amount of tension in the web media in the P), a distance between rollers, and a characteristic of the roll of web media.
For claims 16:  Ogasawara et al. teaches a dryer system (see Figs. 1-3) comprising: a dryer 10 to dry web media P in a drying zone (see Figs. 1 and 2, region below dryer 14 downstream of printing head 12) between a printing zone (see Fig. 2, region below print head 12) and a media output holder (see Fig. 2, anything including and downstream of the roller pair past roller 26 seen in Fig. 2); a plurality of passive rollers 26, 26, 26 in a media path of the drying zone (see Figs. 1 and 2), the plurality of passive rollers spaced apart in the media advance direction (see Figs. 1 and 2, the rollers are spaced apart) a distance corresponding to a deformation threshold based on expected pressure from the dryer on the web media (see Fig. 2, the distance as recited is dependent on a myriad of factors, including operation of the dryer, and the type of substrate, however, the roller 26, 26, 26 spacing appears to accommodate a deformation of the media P); and a tension system to maintain an amount of tension in the web media in the drying zone based on dryer pressure to prevent deformation on the rollers beyond a deformation threshold (see Fig. 2, the system of rollers and surfaces in Fig. 2 holding the web prevents warping of the web P between the rollers within the dryer system beyond a particular degree simply by holding onto the surfaces of the web)
	For claim 2:  Ogasawara et al. teaches the dryer system of claim 1 wherein the passive rollers 26, 26, 26 are organized into rows oriented along a width of the media path with the passive rollers of each row aligned along a rotation axis of the passive rollers (see Fig. 3, multiple rows, all coaxial) and the rows spaced apart a distance based on a deflection expected 
	For claim 3:  Ogasawara et al. teaches the dryer system of claim 1 wherein the passive rollers 26 (see Fig. 3) include a plurality of formations (see Fig. 3, openings of the platen element about the components 26) on an outer surface of the passive roller and the rows of passive rollers are spaced apart at distances that vary based on differing amounts of pressure expelled across the length of the dryer with respect to the media advance direction (see Fig. 3, the spacing shown in Fig. 3 is a spacing which accommodates for the pressure of the dryer as can be seen for the sheet shown in Fig. 2).
For claim 17:  Ogasawara et al. teaches the dryer system of claim 16, wherein the tension system is to maintain the amount of tension based also on a characteristic of the web media (see Fig. 1-4, the tension is the result of the contact of the rollers with the web P, but the web characteristics contribute to the determination of the tension).
For claim 18:  Ogasawara et al. teaches the dryer system of claim 17, wherein the characteristic of the web media is flexibility of the web media (see Fig. 1-4, the tension is the result of the contact of the rollers with the web P, but the web characteristics including flexibility contribute to the determination of the tension).
For claim 19:  Ogasawara et al. teaches the dryer system of claim 16, wherein the wherein the tension system is to maintain the amount of tension based also on a spacing between the rollers (see Fig. 1, the spacing of the rollers contributes to the way in which the rollers tension in the web).
Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nebashi (US PG Pub 2003/0156873).
For claim 12:  Nebashi teaches a platen device comprising a roller 14 to support media along a media path (see paragraph 28, paper press roller for pushing the continuous paper); a moveable platen 16 having a surface (see Fig. 9, surface of the platen 16) defining an aperture through which the roller 14 fits (see Fig. 9, gap in the platen 16 where the roller 14 is disposed), the platen to adjust height relative to an axis of the roller 14 (see paragraph 39, the position of the roller 14 can be retreated when the cover is closed and forward when the cover is open and thus the platen 16 moves relative to the roller axis); and a cover 21 that moves in conjunction with movement of the platen 14 to cover the aperture when the surface of the platen is adjusted to a height above the axis of the roller (see paragraph 39, movement of the cover to a closed position covers the device including the aperture and causes retreat of the roller 14 and relative motion of the platen 16 and roller 14).
For claim 13:  Nebashi teaches the platen device of claim 12, wherein: the movable platen includes a first protrusion 16a including a first guide surface (see Fig. 3, surface of 16c); the cover 21 includes a second protrusion (see Fig. 3, back portion of cover which engages and contacts with portion 16c) and a second guide surface; and the first guide surface guides the second guide surface as the first protrusion moves relative to the roller to rotate the cover around the roller (see Fig. 3, the connection causes the co-movement of the platen and the cover including during rotational movement of the cover 21).
For claim 14:  Nebashi teaches the platen device of claim 13 and further teaches a bias member coupled to the cover such that the cover is sustained over the aperture when the 21 is the position in Fig. 3 is the bias element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US Patent 6,354,015) in view of Nakanishi et al. (US PG Pub 2002/0030706).
For claim 4:  Ogasawara et al. teaches the dryer system of claim 2, comprising platen 22 located below the dryer 14 but does not teach that the platen is a movable platen, the movable platen to move relative to plurality of passive rollers and the dryer.  However, Nakanishi et al. teaches a movable platen 6 for supporting a substrate P passing through a printing system (see Figs. 3-6, paragraph 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ogasawara et al. to provide a platen movable in the thickness direction of the substrate as taught by Nakanishi et al. for the purpose of controlling the gap between the platen and operating components such as a printer and dryer for the purpose of facilitating processing of substrates of varying thicknesses.
For claim 5:  The combination of Ogasawara et al. and Nakanishi et al. teaches the dryer system of claim 4.  The additional recitation “wherein the moveable platen is placed in a raised position towards the dryer above an outer surface of the passive rollers when the dryer system 
For claim 6:  The combination of Ogasawara et al. and Nakanishi et al. teaches the dryer system of claim 5 and Ogasawara et al. teaches that a pushing device to move the web media onto to the moveable platen and into the drying zone (see Fig. 2, upstream roller upstream of first roller 26).
For claim 8:  The combination of Ogasawara et al. and Nakanishi et al. teaches the dryer system of claim 5 and further teaches a plurality of covers to cover apertures of the movable platen correspond to the plurality of rollers (see Fig. 3, the apertures of the platen 22 correspond to the plurality of rollers 26, the substrate P represents a plurality of covers covering the apertures).
For claim 10:  Ogasawara et al. teaches a media handling system (see Figs. 1-3) comprising a plurality of rows of passive rollers (see Fig. 3, a plurality of rollers in each row, a plurality of rows) in a media path of a drying zone (see Fig. 1, the rollers 26 being in the drying zone), each row oriented across a width of the media path to support a print medium and spaced apart a distance greater than a diameter of the passive rollers (see Figs. 1 and 3, Fig. 1 showing the spacing and Fig. 3 showing the widthwise positioning); and a platen 22 having a surface defining apertures corresponding to the plurality of rows of passive rollers (as shown in 6 for supporting a substrate P passing through a printing system (see Figs. 3-6, paragraph 16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ogasawara et al. to provide a platen movable in the thickness direction of the substrate as taught by Nakanishi et al. for the purpose of controlling the gap between the platen and operating components such as a printer and dryer for the purpose of facilitating processing of substrates of varying thicknesses.
For claim 11:  The combination of Ogasawara et al. and Nakanishi et al. teaches the dryer system of claim 10 and Nakanishi et al. teaches that the surface of the moveable platen includes an oblique plane (see Fig. 3, the platen 6 tapers as a plane in the region of the openings holding the rollers 62) following the apertures with respect to the media advance direction; and the moveable platen 6 is coupled to guide structure (see Fig. 6 structures 68, 73, 73, 71), and a motor (see paragraph 108, connected to rotary element 13B), the motor (see Fig. 6, driven element 13B) to control a height of the moveable platen along a direction defined by the guide structure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara et al. (US Patent 6,354,015) in view of Hiraki et al. (US PG Pub 2004/0239742).
For claim 20:  Ogasawara et al. teaches all of the limitations of claim 20 except that the rows are spaced more closely together at a center of the drying zone and further apart at the ends of the drying zone with respect to a media advance direction.  However, Hiraki et al. teaches the provision of a web support having a plurality of rollers 27 arranged in rows 21, the W1, W2, W3, W4 being wider towards the ends than in the center).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ogasawara et al. to provide the rows spaced more so in the ends than the center of the roller paper support as taught by Hiraki et al. for the keeping the transported paper flat.
Response to Arguments
Applicant's arguments filed on December 3, 2021 have been fully considered but they are not persuasive. Applicant argues that claim 1 is distinguished from the prior art of record through the recitation “the tension system to maintain an amount of tension on the web media in the drying zone based on a dryer pressure, a distance between rollers and a characteristic of the web media” because the specification defines that the tension engine may maintain tension on the web media based on a characteristic of the web media, for example the flexibility of the web media and Ogasawara does not teach that subject matter.  However, these imports from the specification are not the claimed invention.  The specification as detailed by Applicant shows one arrangement for the tension engine, and some particulars that can be present in the tension engine.  These limitations, which are not found in the claims, do not serve to distinguish the claimed invention from the prior art.  The system of Ogasawara teaches a plurality of rollers acting on the web P as seen in Fig. 2.  These rollers apply a tension onto the web, the tension is dependent on characteristics including the pressure of the dryer and the nature of the web media will also affect the web tension as arranged.

Regarding claim 12, Applicant argues that Nebashi does not teach or suggest a movable platen having a surface defining an aperture through which the roller fits, the platen to adjust the height relative to an axis of the roller.  Nebashi teaches a movable platen 16, movement of the platen is seen in Figs. 3-5 at least, and a roller 14 is shown to fit through an aperture of the platen.  As Applicant states in the argument, the spring adjusts the roller relative to the platen, so the height of the roller can be adjusted relative to the platen.
Regarding the arguments in the 103 section, the arguments argue that the references do not teach the claimed limitations, which has been addressed above.
Allowable Subject Matter
Claims 7, 9 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches the system of claim 5 further comprising a driven roller coupled to an arm and a motor coupled to the arm to generate rotation of the roller and the arm such that the arm rotates to place the driven roller in a position to contact the web media concurrent to the driven roller providing force on the web media in the web advance direction as required by claim 7.  None of the prior art or any combination thereof teach the system of claim 5 further comprising a plurality of covers and further a fixed support with interface guides, the covers including a second interface structure, the second interface structure guided by interface guides such that the plurality of covers rotate into a covering position as required by claim 9.  None of the prior art of record or any obvious combination thereof teaches the platen device having a roller, a platen, a cover, a first protrusion, a second protrusion on the cover, first and second guide surfaces, a bias member and a ramp surface inclined to the media advance direction when in the covering position, including an overhang, and the surface of the platen having a tip adjacent to the aperture such that the tip and the overhang make contact when the cover is in the covering position as recited in claim 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853